Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 13, 2020

                                       No. 04-19-00798-CV

                           Stephen W. MABERY and Damon Thorpe,
                                        Appellants

                                                 v.

  MORANI RIVER RANCH HOLDINGS LP, Morani GP LLC, Morani River Ranch LLC,
             Kevin L. Reid and Stewards of Wildlife Conservation Inc.,
                                   Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI03565
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        Appellants seek to appeal a summary judgment order signed on October 16, 2019.
Appellees filed a motion to dismiss the appeal for lack of jurisdiction, arguing the trial court’s
order is not a final judgment because it does not dispose of all the claims and parties that were
before the court. Appellees assert that their claim for attorney’s fees remains pending.
Appellants filed a response, arguing the summary judgment order actually disposed of all claims
and parties.

        When there has not been a conventional trial on the merits, an order granting summary
judgment is not final for purposes of appeal “unless it actually disposes of every pending claim
and party or unless it clearly and unequivocally states that it finally disposes of all claims and all
parties.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001). Here, the trial court’s
order does not unequivocally state that it finally disposes of all claims and parties, nor does it
actually dispose of any claim or party. See id. The trial court’s order does not include any
decretal language that is typically seen in a judgment, such as the phrase “ordered, adjudged, and
decreed;” the order does not state how the granting of Appellees’ motion for summary judgment
legally effects the parties’ respective claims; and the order does not expressly dispose of the
Appellees’ request for attorney’s fees. See, e.g., In re Wilmington Tr., Nat’l Ass’n, 524 S.W.3d
790, 791 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding) (holding an order was not a
final judgment when the order failed to include any decretal language); see also In re Educap,
Inc., No. 01–12–00546–CV., 2012 WL 3224110, at *2 (Tex. App.—Houston [1st Dist.] 2012, no
pet.) (determining a trial court did not render a final judgment when the judgment failed to
address a claim for attorney’s fee, which was expressly asserted in the party’s answer and motion
for summary judgment). Instead, the trial court’s order merely states that it “grants
Defendants[’] . . . Motion for Summary Judgment.” “An order that merely grants a motion for
judgment is in no sense a judgment itself. It adjudicates nothing.” Naaman v. Grider, 126
S.W.3d 73, 74 (Tex. 2003) (per curiam).

        Accordingly, we sua sponte ABATE this appeal and ORDER the trial court to clarify
whether it intended to render a final judgment on Appellants’ claims against Appellees and, if so,
to sign a judgment that is final for purposes of appeal. See Lehmann, 39 S.W.3d at 206 (“If the
appellate court is uncertain about the intent of the order, it can abate the appeal to permit
clarification by the trial court.”); Hodo v. State, 419 S.W.3d 382, 385 (Tex. App.—Amarillo
2010, order) (“If an appellate court is uncertain about the intent of an order to finally dispose of
all claims, it can abate the appeal to permit clarification by the trial court.”).

       We further ORDER the trial court to cause a supplemental clerk’s record containing any
pleadings, orders, or judgment relating to this order to be filed in this court within 45 days of the
date of this order. All other appellate deadlines are suspended pending further order of this
court.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court